Name: Council Decision (EU) 2015/733 of 9 October 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: economic policy;  international affairs;  European construction;  Europe;  Africa
 Date Published: 2015-05-08

 8.5.2015 EN Official Journal of the European Union L 117/1 COUNCIL DECISION (EU) 2015/733 of 9 October 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 24 September 2012, the Council authorised the Commission to open negotiations with the Republic of South Africa, on behalf of the Union, its Member States and the Republic of Croatia, to conclude an Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part (1), to take account of the accession of the Republic of Croatia to the European Union (the Protocol). (2) Those negotiations were successfully completed on 19 May 2014. (3) The Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date. (4) The Protocol should be applied provisionally, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis in accordance with Article 6(3) thereof. The President of the Council is hereby authorised to designate the person empowered to make the notification provided for in Article 6(3) of the Protocol. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 9 October 2014 For the Council The President A. ALFANO (1) The text of the Agreement is published in OJ L 311, 4.12.1999, p. 3.